                                         Entered on Docket
                                         December 11, 2018
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA



 1
                                       Signed and Filed: December 7, 2018
 2

 3

 4
                                       __________________________________________
 5                                     HANNAH L. BLUMENSTIEL
                                       U.S. Bankruptcy Judge
 6

 7                         UNITED STATES BANKRUPTCY COURT
 8                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                   ) Case No. 18-31252 HLB
                                              )
10   DEBORAH MILLER ZURANICH,                 ) Chapter 13
                                              )
11                     Debtor.                )
                                              )
12

13    ORDER GRANTING MOTION TO EXTEND TIME TO FILE REQUIRED DOCUMENTS
14        On December 5, 2018, Debtor filed a motion to extend time
15   to file her required bankruptcy documents; i.e.:                      Summary of
16   Your Assets and Liabilities and Certain Statistical
17   Information; Declaration About an Individual Debtor's
18   Schedules; Schedules A-J; Statement of Financial Affairs for
19   Individuals Filing for Bankruptcy; Chapter 13 Statement of Your
20   Current Monthly Income and Calculation of Commitment Period;
21   Chapter 13 Calculation of Your Disposable Income; and Chapter
22   13 Plan (collectively, the “Required Documents”).                     Debtor also
23   appears to be requesting a continuance of the meeting of
24   creditors.
25                Upon due consideration, the Court hereby orders as
26   follows:
27                (1) The Motion to extend time is granted.
28


    ORDER GRANTING MOTION TO EXTEND
Case:TIME  TO FILE Doc#
       18-31252     REQUIRED DOCUMENTS
                        13 Filed: 12/07/18   -Entered:
                                               1 -     12/11/18 12:15:22      Page 1 of 3
 1               (2) The deadline for Debtor to file the Required
 2   Documents is January 4, 2019.
 3               (3) If Debtor fails to comply fully and timely with
 4   paragraph (2) of this order, this case may be dismissed without
 5   further notice or hearing.
 6               (4) No further extensions will be granted.
 7               (5) Debtor’s request to continue the meeting of
 8   creditors is DENIED as the case trustee, not the court, has the
 9   authority to continue such meetings.
10                                  **END OF ORDER**
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


    ORDER GRANTING MOTION TO EXTEND
Case:TIME  TO FILE Doc#
       18-31252     REQUIRED DOCUMENTS
                        13 Filed: 12/07/18   -Entered:
                                               2 -     12/11/18 12:15:22   Page 2 of 3
                             Court Service List

Deborah Miller Zuranich
3053 Fillmore St #245
San Francisco, CA 94123




Case: 18-31252   Doc# 13   Filed: 12/07/18   Entered: 12/11/18 12:15:22   Page 3 of 3
